Filed 7/14/22 P. v. Avila CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B312626

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. VA102440)
         v.

JOSE ALBERTO AVILA,

         Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Lee W. Tsao, Judge. Affirmed.
      Jennifer A. Mannix, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Kathy S. Pomerantz, Deputy Attorney
General, for Plaintiff and Respondent.
                       INTRODUCTION

      Jose Avila appeals from the superior court’s order denying
his petition for resentencing under Penal Code section 1170.95.1
He contends that the court applied the wrong standard of proof at
the evidentiary hearing and that substantial evidence did not
support the court’s finding Jose aided and abetted the murder of
Manuel Pasqual. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

     A.       A Jury Convicts Jose of Murder and Assault with a
              Deadly Weapon; We Modify the Judgment and Affirm
       On September 1, 2007 Jose Avila drove to South Gate to
drop off his younger brother, Jonathan Avila, at a party. As they
approached their destination, Jose yelled out, “‘Compton Varrio
Tortilla Flats, and this is our neighborhood.’” Jose stopped the
car in the middle of the street near a group of six teenagers,
Jonathan Sedano, Fernando Gutierrez, Fernando Hernandez,
Miguel Lorenzana, Hernan Partida, and Manuel Pasqual, who
were gathered around Pasqual’s car. Jonathan got out of the car
and asked, “‘Where’s the party at?’” When Sedano responded,
“Who are you,” Jonathan punched him. Jonathan and Sedano
began to fight, and Gutierrez and Partida joined Sedano in
hitting Jonathan, while Jose watched the fight from inside his
car. During the fight Jonathan took out a curved knife with a
five- to six-inch blade, swung it at Sedano, and stabbed him in
the stomach. After he stabbed Sedano, Jonathan walked toward

1    Statutory references are to the Penal Code.




                                2
Hernandez while holding the knife, and Hernandez backed away.
Jonathan turned around, approached some of the other
teenagers, and swung the knife at them.
       Jose got out of the car, lifted his shirt to reveal his gang
tattoos, and shouted his gang name. Jose approached Gutierrez
and Hernandez, Hernandez kicked Jose in the face, and they
began to fight. Cesar Cabrera, who had been standing on the
street corner, approached the group and told Jose he should leave
the teenagers alone. Jose yelled “get the heat” or “bring my
heat,” and Jonathan broke free and ran toward Jose’s car. On his
way to the car, Jonathan encountered Cabrera and stabbed him
in the neck. Jonathan reached into the passenger side door, but
Pasqual pushed Jonathan away from the car and closed the door.
Jonathan and Pasqual struggled, and Jonathan stabbed Pasqual
three times in the abdomen. Partida held Jonathan in a “bear
hug” and grabbed Jonathan’s wrist. Jonathan said “I’m sorry”
several times. When Pasqual staggered toward his car and fell to
the ground, Partida let Jonathan go and ran toward Pasqual.
       Jose and Jonathan ran to the car and got inside. The
teenagers surrounded the car and hit Jose and Jonathan as they
sat in the car. Hernandez hit Jonathan, who stabbed Hernandez
in the right arm. Cabrera grabbed the gear shift on the steering
column and tried to prevent Jose from driving away. When
Jonathan tried to stab Cabrera’s hand, Cabrera let go of the gear
shift.
       Once Jose was able to get the car in gear, he drove forward
and almost hit Hernandez. Jose then put the car in reverse and
crashed into a fence. Sedano and a witness, Andy Reyes, moved
out of the way to avoid being hit. Jose drove forward, and
Partida moved Pasqual, who was on the ground near the door of




                                 3
Pasqual’s car, out of the way. Jose’s car collided with Pasqual’s
car before Jose drove away. Pasqual died as a result of multiple
stab wounds.
       A jury convicted Jose on one count of first degree murder
(§ 187, subd. (a)) and two counts of assault with a deadly weapon
(a car and a knife) (§ 245, subd. (a)(1)). The jury found true an
allegation that Jose personally used a deadly or dangerous
weapon (the car) and allegations that he committed the crimes
for the benefit of, at the direction of, or in association with a
criminal street gang, with the specific intent to promote, further,
or assist in criminal conduct by gang members. (§§ 186.22,
subd. (b)(4), 12022, subd. (b)(1).) The court found true allegations
Jose had served five prior prison terms. The court struck three of
the prior prison term enhancements and imposed two of them.
(§§ 667.5 subd. (b).) The court sentenced Jose to a prison term of
25 years to life on his murder conviction, plus two years for the
prior prison term enhancements. The court also imposed
consecutive determinate terms on the two convictions for assault
with a deadly weapon.
       Jose appealed, arguing among other things that substantial
evidence did not support his convictions and that the court
committed instructional errors. We held that, although
substantial evidence supported Jose’s convictions, the trial court
erred in instructing the jury with CALJIC No. 3.02 because “the
instruction did not tell the jury it could convict [Jose] of second
degree murder if it had a reasonable doubt first degree murder
was the natural and probable consequence of assault with a
deadly weapon.” Therefore, we reversed the finding Jose acted
with premeditation and deliberation in the murder of Pasqual
and directed the trial court to give the People an opportunity to




                                 4
retry Jose on the premeditation and deliberation element of first
degree murder. (People v. Avila (Feb. 8, 2011, B219748) [nonpub.
opn.].)
       The Supreme Court subsequently decided People v. Chiu
(2014) 59 Cal.4th 155 (Chiu), which held an aider and abettor
may not be convicted of first degree murder under the natural
and probable consequences doctrine. Following our directions on
remand and the Supreme Court’s decision in Chiu, the trial court
reduced Jose’s first degree murder conviction to second degree
murder and resentenced him to a prison term of 17 years to life.

      B.     The Superior Court Denies Jose’s Petition Under
             Section 1170.95
       In January 2019 Jose filed a petition for resentencing
under section 1170.95. Jose alleged that the People proceeded
against him under a theory of felony murder or murder under the
natural and probable consequences doctrine, that he was
convicted of first or second degree murder under one of those
theories, and that he could not now be convicted of first or second
degree murder because of changes to sections 188 and 189. The
court appointed counsel to represent Jose. After briefing, the
People conceded Jose made a prima facie case for relief because
“the People had argued natural and probable consequence theory
at trial.” The superior court issued an order to show cause.
       In May 2021 the superior court held an evidentiary
hearing. The court stated it had reviewed the files, including the
briefs on the petition, relevant portions of the trial testimony,
and this court’s decision in Jose’s direct appeal. After
summarizing the facts of the case, the court stated it intended to
deny the petition because “the evidence establishes an intent to
kill by both Jonathan and Jose, making him guilty for murder




                                 5
under the current law.” Counsel for Jose argued that Jose did
not intend to kill; that Jose yelled his gang name and called out
to Jonathan to get the gun to scare the teenagers and to allow
Jonathan to escape to the safety of the car; and that, if there had
been a gun in the car, Jose or Jonathan would have used it.
Counsel for Jose also argued that there was no evidence Jose took
any action to aid and abet the murder of Pasqual and that the
prosecution’s theory at trial—that Jose aided and abetted the
murder by serving as a distraction—was not persuasive. The
People argued that Jose aided and abetted Pasqual’s murder
when he “amp[ed] things up” by announcing his gang affiliation
and that Jose’s statement to Jonathan to “get my gun” showed “a
coordinated and supportive effort” toward his brother’s actions.
       The court found the People had met their burden of proving
Jose was ineligible for relief under section 1170.95. The court
stated: “[G]iven all of the evidence here and the circumstances of
the offense, I’m not inclined to find that [Jonathan] ran to the car
simply to escape when he—when Jonathan has very clearly, in
my view, evidenced an intent to kill, and Jose, by virtue of his
actions, including . . . telling Jonathan to get the heat, has aided
and abetted those actions.” The court also stated: “In the midst
of [Jonathan fighting and stabbing the victims], we have Jose
getting out of the car, announcing his gang affiliation, showing
his tattoos in an effort to intimidate the others. . . . In addition to
telling Jonathan to get a gun, which potentially would escalate
the level of violence, in driving away, several of the witnesses
testified that he, Jose, tried to run them over, and that’s another
fact that’s mentioned by the Court of Appeal that supports an
intent to kill.”




                                  6
      The court ruled: “I am not bound by the jury’s findings. I
make my own independent decision here . . . and that is that
Jonathan and Jose both had the intent to kill. . . . I find that the
People have met their burden of proving each and every element
beyond a reasonable doubt and that Jose Avila could still be
convicted and, in fact, is guilty of murder under the current law.”
      The court denied the petition. Jose timely appealed.

                          DISCUSSION

      A.     Senate Bill No. 1437 and the Section 1170.95 Petition
             Procedure
      Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018,
ch. 1015, § 4) “substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder [citation] and significantly narrowing the felony-
murder exception to the malice requirement for murder.” (People
v. Mancilla (2021) 67 Cal.App.5th 854, 862 (Mancilla); see §§ 188,
subd. (a)(3), 189, subd. (e).) To eliminate liability for murder
under the natural and probable consequences doctrine, the
Legislature added section 188, subdivision (a)(3), which provides:
“Except [for felony-murder liability] as stated in subdivision (e) of
Section 189, in order to be convicted of murder, a principal in a
crime shall act with malice aforethought. Malice shall not be
imputed to a person based solely on his or her participation in a
crime.” (See People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile); People v. Lopez (2022) 78 Cal.App.5th 1, 11; Mancilla,
supra, 67 Cal.App.5th at p. 862.) Senate Bill No. 1437 also added
section 1170.95, which allows “an individual convicted of felony




                                 7
murder or murder based on the natural and probable
consequences doctrine to petition the sentencing court to vacate
the conviction and be resentenced on any remaining counts if he
or she could not have been convicted of murder because of Senate
Bill 1437’s changes to the definition of the crime.” (Mancilla,
supra, 67 Cal.App.5th at p. 862; see Gentile, supra, 10 Cal.5th at
p. 843.)
       As the Supreme Court clarified in People v. Lewis (2021)
11 Cal.5th 952, and as amendments by Senate Bill No. 775 made
explicit, if a section 1170.95 petition contains all the required
information, the court must appoint counsel to represent the
petitioner if requested. (Id. at pp. 962-963; see § 1170.95,
subds. (b)(1)(A), (b)(3).) The prosecutor must then file a response
to the petition, to which the petitioner may file a reply, and after
which the court must hold a hearing to determine whether the
petitioner has made a prima facie showing he or she is entitled to
relief. (§ 1170.95, subd. (c).)
       If the petitioner makes a prima facie showing under section
1170.95, subdivision (c), the court must issue an order to show
cause and hold an evidentiary hearing to determine whether to
vacate the murder conviction and resentence the petitioner on
any remaining counts. (§ 1170.95, subd. (d)(1).) At this hearing
the prosecutor has the burden of proving, “beyond a reasonable
doubt, that the petitioner is guilty of murder or attempted
murder under California law as amended by the changes to
Section 188 or 189 made effective January 1, 2019.” (§ 1170.95,
subd. (d)(3).) The prosecutor and petitioner may rely on the
record of conviction or offer new or additional evidence to meet
their respective burdens. (See Gentile, supra, 10 Cal.5th at
pp. 853-854.)




                                 8
       On appeal from an order denying a petition under section
1170.95, we “review the trial court’s fact finding for substantial
evidence.” (People v. Ramirez (2021) 71 Cal.App.5th 970, 985.)
We “‘“examine the entire record in the light most favorable to the
judgment to determine whether it contains substantial
evidence—that is, evidence that is reasonable, credible, and of
solid value that would support a rational trier of fact in finding
[the defendant guilty] beyond a reasonable doubt.”’ [Citation.]
Our job on review is different from the trial judge’s job in
deciding the petition. While the trial judge must review all the
relevant evidence, evaluate and resolve contradictions, and make
determinations as to credibility, all under the reasonable doubt
standard, our job is to determine whether there is any
substantial evidence, contradicted or uncontradicted, to support a
rational fact finder’s findings beyond a reasonable doubt.”
(People v. Clements (2022) 75 Cal.App.5th 276, 298 (Clements).)2


2      Jose contends that, rather than reviewing for substantial
evidence, we should review the evidence independently because
the superior court judge who ruled on the section 1170.95 petition
was not the judge who heard the testimony at trial, did not make
any credibility determinations, and relied on a “cold record.” Jose
relies on People v. Vivar (2021) 11 Cal.5th 510, which held an
appellate court should independently review an order denying a
motion under section 1473.7 to withdraw a plea based on adverse
immigration consequences. (Id. at p. 524.) The Supreme Court
stated that the issues raised by a motion under section 1473.7,
“while mixed questions, are predominantly questions of law.”
(Ibid.) Jose’s petition under section 1170.95, however, raises
predominantly questions of fact, and we defer to the superior
court’s resolution of those questions. (See Clements, supra,
75 Cal.App.5th at p. 301 [the factors justifying independent
review in Vivar “don’t support applying independent review in




                                9
      B.     The Superior Court Applied the Correct Standard of
             Proof
       Section 1170.95 requires “the trial court, acting as an
independent fact finder, to determine beyond a reasonable doubt
whether [a] defendant is guilty of murder under a valid theory of
murder.” (People v. Garrison (2021) 73 Cal.App.5th 735, 745; see
Mancilla, supra, 67 Cal.App.5th at p. 863 [“the prosecution has
the burden of proving beyond a reasonable doubt that the
petitioner is ineligible for resentencing”].) Jose contends that,
rather than requiring the People to prove beyond a reasonable
doubt he intended to kill and therefore was guilty of aiding and
abetting the murder, the superior court found only that the
People’s theory was a “‘more reasonable interpretation’ of the
evidence” than Jose’s. In the alternative, Jose contends the court
applied an appellate standard of review, “reviewing the whole
record in the light most favorable to the judgment below to
determine whether it discloses substantial evidence.”
       In support of his contentions, Jose points to a discussion
during the evidentiary hearing about the evidence that Jose
yelled “get the heat” and that Jonathan then ran to the car. The
superior court stated it was “certainly one interpretation of the
evidence that, at the time, Jonathan decided to escape and
wanted nothing more to do with [the fight], but the other more
reasonable interpretation—the interpretation that’s consistent
with all the other evidence here, is that he went to go get a gun.”
Choosing a “more reasonable interpretation” of the evidence, Jose
argues, is not making a finding beyond a reasonable doubt, which
requires the trier of fact to “feel an abiding conviction of the truth

the context of reviewing a trial judge’s ruling after a full hearing
under section 1170.95 subdivision (d)(3)”].)




                                 10
of the charge” (§ 1096) and to be “‘reasonably persuaded to a near
certainty’” (People v. Thompson (1980) 27 Cal.3d 303, 324; see
In re Ryan N. (2001) 92 Cal.App.4th 1359, 1372).
       Considered in isolation, the court’s observation that one
interpretation of circumstantial evidence was “more reasonable”
than another (rather than the only reasonable interpretation)
might suggest the court was applying a standard of proof less
exacting than beyond a reasonable doubt. (See People v.
Canizales (2019) 7 Cal.5th 591, 606-607; People v. Lenix (2008)
44 Cal.4th 602, 627; see also CALCRIM No. 225 [“before you may
rely on circumstantial evidence to conclude that the defendant
had the required [intent], you must be convinced that the only
reasonable conclusion supported by the circumstantial evidence
is that the defendant had the required [intent]”].) Earlier in the
hearing, however, the court recognized it had to adopt Jose’s
interpretation of the evidence (i.e., Jonathan ran to the car to
escape, not to get a gun) if the court found Jose’s interpretation
was reasonable. Responding to counsel for Jose’s argument, the
court stated, “That is one version of the events that presumably
the defense argued at trial, but was rejected. . . . It’s not the only
interpretation, and . . . if it’s a reasonable interpretation, the
court must adopt it.”
       Jose also cites the superior court’s statement: “This court
is aware of the difference between the standard of proof at trial
and the standard of proof on appeal, and it considers the totality
of the circumstances here.” Jose argues the court’s reference to
the “totality of the circumstances” suggests the court “looked at
the totality of the evidence and determined what was a
reasonable interpretation” rather than whether the evidence
proved Jose was guilty beyond a reasonable doubt. The most




                                  11
“reasonable interpretation” of the court’s statements, however, is
that the court understood and applied the correct standard of
beyond a reasonable doubt, correctly believed the court should
consider all the facts and circumstances in determining whether
the People had met that burden, and independently found the
People proved the elements of aiding and abetting murder beyond
a reasonable doubt.3
       Moreover, the transcript of the hearing, considered in its
entirety, shows that the superior court required the People to
prove beyond a reasonable doubt Jose was guilty of murder under
a still-valid theory. For example, at the beginning of the hearing
the court stated the People had to prove “each and every element
of murder under the law as it currently exists.” At the conclusion
of the hearing, the court found that the People had met their
burden of proving “each and every element” beyond a reasonable
doubt and that Jose could still be convicted of murder under
current law. These statements remove any doubt about whether
the court used the proper standard of proof.




3      Jose also contends the court cited evidence that was not in
the record, for example, that the fight was planned and that
Jonathan asked one of the victims “where he’s from,” indicating a
gang-related confrontation, rather than the more innocuous
“where’s the party.” In both instances counsel for Jose pointed
out the court’s mistake, and the court accepted the correction.
There is no indication the court relied on a mistaken recollection
of the evidence.




                                12
      C.      Substantial Evidence Supported the Superior Court’s
              Finding Beyond a Reasonable Doubt Jose Was
              Ineligible for Relief Under Section 1170.95
       As discussed, Senate Bill No. 1437 eliminated the natural
and probable consequences doctrine for murder. But it left intact
the direct aiding and abetting theory of murder, which the
superior court found the People proved at the evidentiary hearing
under section 1170.95, subdivision (d), beyond a reasonable
doubt. Jose contends substantial evidence did not support that
finding because his “actions did not support a finding that he
harbored the requisite intent to kill.”
       A “‘person aids and abets the commission of a crime when
he or she, acting with (1) knowledge of the unlawful purpose of
the perpetrator; and (2) the intent or purpose of committing,
encouraging, or facilitating the commission of the offense, (3) by
act or advice aids, promotes, encourages or instigates, the
commission of the crime.’” (People v. Gonzales (2011) 52 Cal.4th
254, 295-296; see People v. Abelino (2021) 62 Cal.App.5th 563,
578.) Under “direct aiding and abetting principles, an accomplice
is guilty of an offense perpetrated by another if the accomplice
aids the commission of that offense with ‘knowledge of the direct
perpetrator’s unlawful intent and [with] an intent to assist in
achieving those unlawful ends.’” (Gentile, supra, 10 Cal.5th 830
at p. 843.) “A direct aider and abettor’s ‘guilt is based on a
combination of the direct perpetrator’s acts and the aider and
abettor’s own acts and own mental state.’” (People v. Pacheco
(2022) 76 Cal.App.5th 118, 124.) An “‘aider and abettor’s mental
state must be at least that required of the direct perpetrator,’ and
when the crime is murder, the ‘aider and abettor must know and
share the murderous intent of the actual perpetrator.’” (People v.




                                13
Maciel (2013) 57 Cal.4th 482, 518; see People v. Offley (2020)
48 Cal.App.5th 588, 596.) A “direct aider and abettor to murder
must possess malice aforethought.” (Gentile, at p. 848.) “‘Among
the factors which may be considered in determining aiding and
abetting are: presence at the crime scene, companionship, and
conduct before and after the offense.’” (People v. Sedillo (2015)
235 Cal.App.4th 1037, 1065.)
      Jose contends substantial evidence did not support the
court’s finding he intended to kill. Jose asserts there was no
evidence he knew Jonathan had a knife, saw Jonathan stab
anyone, or intended that Jonathan kill anyone. Jose asserts that
the evidence showed he planned to drop off his brother at the
party, but that at the scene decided to get out of the car, reveal
his gang tattoos, and shout his gang name to protect his brother,
who was outnumbered in a fight with larger men. He further
asserts there was no gun at the scene. He points to the evidence
that, when he and Jonathan got out of the car, neither of them
had a gun and that, when they got back to the car and were
under attack, neither of them reached for a gun.
      Substantial evidence, however, supported the superior
court’s finding Jose aided and abetted the murder of Pasqual.
Despite Jose’s assertion he did not see the knife, there was
evidence he did. Jose was not far from Jonathan when Jonathan
started the fight, which Jose said he watched as he sat in his car.
When Jonathan approached the teenagers, they were standing
around Pasqual’s car, and Sedano was talking with Pasqual, who
was in the driver’s seat. Jose testified he parked “right




                                14
behind” Pasqual’s car, “maybe five steps away.”4 Jonathan got
out of the car, began fighting with Sedano, and stabbed him in
the stomach. Jose testified that, from his seat in the car, he saw
Jonathan fighting “one-on-one” before a second person joined the
fight. From Jose’s testimony, the court could reasonably infer
Jose knew Jonathan had a knife and saw him use it to stab
Sedano.
       In addition, the evidence showed Jonathan openly wielded
the knife, which as stated had a five- to six-inch blade, which
undermined Jose’s assertion he did not see a knife. Sedano
testified Jonathan “kept swinging it and swinging it, and I just
kept on jumping back so he won’t get me with the knife.”
Hernandez testified that, after Jonathan stabbed Sedano,
Jonathan walked with the knife in his hand toward Hernandez,
and when Hernandez backed away, Jonathan turned around and
approached some of the other teenagers, “moving the knife
around, trying to see pretty much who to hit again.” And when
Jose was in the driver’s seat of the car at the end of the fight and
trying to drive away, Jonathan stabbed Hernandez in the arm
and tried to stab Cabrera when Cabrera reached into Jose’s side
of the car to prevent the two brothers from leaving.
       From this evidence the court could reasonably infer Jose
knew Jonathan had a knife, knew he would use it, and saw him
using it. In addition, Jose escalated the level of violence by
showing his gang tattoos, calling out his gang name, and
shouting to Jonathan to get a gun. The court could also
reasonably infer that there was a gun in the car and that the

4     Other witnesses confirmed Jose’s car was close to Pasqual’s
car. For example, Hernandez testified Jose’s car stopped “like a
few feet from us . . . in the middle of the street.”




                                 15
reason Jonathan did not use it was that the teenagers prevented
the brothers from reaching it. And Jose further aided Jonathan
by creating a distraction; by starting a fight with Gutierrez and
Hernandez, Jose drew them away from Jonathan, enabling
Jonathan to stab Cabrera and Pasqual. Finally, several of the
teenagers testified that while fleeing Jose drove the car at them
and at Pasqual, who was on the ground, and that they had to
move Pasqual out of the way so that Jose would not hit him,
testimony that confirmed Jose had an intent to kill. (See People
v. Sedillo, supra, 235 Cal.App.4th at p. 1066 [substantial
evidence supported the defendant’s conviction for aiding and
abetting a murder where the defendant drove the shooter to the
scene of the shooting, waited while the shooting took place, and
drove the shooter away after the shooting]; People v. McDaniels
(1980) 107 Cal.App.3d 898, 904 [substantial evidence supported
the defendant’s conviction for aiding and abetting a murder
where the defendant was present during pre-shooting
discussions, was among those who cornered the victim prior to
the shooting, and left the scene with others after the shooting];
see also People v. Burgos (2022) 77 Cal.App.5th 550, 560
[substantial evidence supported the defendant’s conviction for
aiding and abetting a robbery where the defendant “was a
‘continuous constituent’ of the group that committed the
robbery—before, during, and after the offense”].)
       Jose also argues that the superior court, in finding Jose
aided and abetted Pasqual’s murder, erred by citing “this Court’s
findings in its original opinion that there was sufficient evidence
to support a first-degree murder conviction” because the
“conclusions in that opinion were based on law that is no longer
valid.” Jose argues that in our 2011 opinion we concluded that




                                16
his “case required a remand for retrial given a constitutionally
deficit jury instruction on the elements of the murder charge” and
that, after the Supreme Court’s decision in Chiu, he “could no
longer be liable for first-degree murder under a natural and
probable consequence theory.” At the evidentiary hearing, after
stating the evidence Jose told Jonathan to get a gun and tried to
run over several people as he drove away supported an inference
Jose intended to kill, the court noted we had cited that evidence
in our 2011 opinion: “In fact, the Court of Appeal found that it
was sufficient evidence to support willful, deliberate, and
premeditated murder on the behalf—on the part of Jose.”5
       Jose has not identified any statement by the superior court
suggesting it relied on a legal theory that is no longer valid. The
court described the evidence of Jose’s participation in the crime
and commented that we concluded in our 2011 opinion that
substantial evidence supported Jose’s conviction for aiding and
abetting the murder. When the prosecutor referred to our 2011
opinion and said, “I’d like to start off with the appellate court
decision and the appellate court actually finding that Mr. Jose—
that there was sufficient evidence to find Mr. Jose Avila guilty of
first degree murder,” the superior court responded, “But it’s not
the standard that we have today.”6

5      In our 2011 opinion we stated that “substantial evidence
supports Jose’s conviction for first degree murder as an aider and
abettor” and that we were not considering “whether there was
substantial evidence under the natural and probable consequence
doctrine.” (People v. Avila (Feb. 8, 2011, B219748) [nonpub.
opn.], at p. 10.)

6     Jose does not argue in his opening brief the superior court
erred by reviewing the facts in our 2011 opinion. In any event,




                                17
                         DISPOSITION

      The superior court’s order denying Jose’s petition under
section 1170.95 is affirmed.




                                      SEGAL, Acting P. J.



We concur:




             FEUER, J.




             WISE, J.*



there is no indication the superior court relied on the factual
summary in our prior opinion, rather than the trial transcript, in
finding Jose was ineligible for relief under section 1170.95.
(Cf. Clements, supra, 75 Cal.App.5th at p. 292 [as amended
effective January 1, 2022, section 1170.95, subdivision (d)(3),
allows a trial judge to rely on the procedural history, but not the
factual summary in a prior appellate decision].)

*     Judge of the Alameda Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 18